DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/22 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 9, 11, 12, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2007/0186659 to Engelhardt et al [hereinafter Engelhardt].
Referring to claim 1, Engelhardt discloses a process fluid multivariable (temperature and pressure) measurement system (figure 5) comprising: 
a thermowell (14) configured to couple to a process fluid conduit (A/C) and extend through a wall of the process fluid conduit (in order for the sensors of the thermowell to be exposed to the medium/process fluid) (paragraphs 2, 7, 9, 25, 26); 
a temperature sensor assembly (28) removably disposed within the thermowell (14), the temperature sensor assembly having at least one temperature sensitive element (32) disposed therein (figures 2, 5; paragraphs 24, 25, 37); 
a pressure sensor assembly coupled to the thermowell (14), the pressure sensor assembly having at least one pressure sensitive element (64) disposed therein (figure 5; paragraphs 22, 38); and 
transmitter circuitry (evaluation unit) communicatively coupled to the temperature sensor assembly (28) and the pressure sensor assembly (paragraphs 12, 38), the transmitter circuitry (evaluation unit) configured to: 
receive a temperature sensor signal from the at least one temperature sensitive element (32) and responsively generate a temperature measurement output based on the temperature sensor signal (paragraphs 12, 38); and 
receive a pressure sensor signal from the at least one pressure sensitive element (64) and responsively generate a pressure measurement output based on the pressure sensor signal (paragraphs 12, 38).

Referring to claim 2, Engelhardt discloses that the transmitter circuitry (evaluation unit) is configured to couple to the pressure sensor assembly through an access hole (24) of the thermowell (14) (figure 5).

Referring to claim 3, Engelhardt discloses that the access hole (24) is disposed adjacent to the temperature sensor assembly (28) (figure 5). 

Referring to claim 4, Engelhardt discloses that the access hole (24) is disposed parallel to the temperature sensor assembly (28) (figure 5).

 Referring to claim 5, Engelhardt discloses that the access hole (24) is disposed within a wall of the thermowell (14) (figure 5).

Referring to claim 8, Engelhardt discloses that the pressure sensitive element comprises a pressure deflecting diaphragm (64) communicatively coupled to a pressure sensor (evaluation unit, which senses the temperature from 64), the pressure sensor being disposed remotely from the thermowell (14) (figure 5; paragraphs 37, 38).

Referring to claim 9, Engelhardt discloses that the pressure deflecting diaphragm is communicatively coupled to the pressure sensor by a pressure transmitting substance (that applies pressure to the diaphragm) disposed within the access hole (24) (paragraph 38).

Referring to claim 11, Engelhardt discloses a method (figure 5) of indicating pressure within a conduit (A/C), the method comprising: 
coupling a thermowell (14) to a process fluid conduit (A/C), the thermowell removably mounting a temperature sensor and comprising a pressure sensitive element (64) (paragraphs 2, 7, 9, 22, 24, 25, 26, 38);
detecting a process fluid variable indicative of a pressure of a process fluid within the process fluid conduit (paragraphs 12, 38);
producing a pressure signal in response to the detected process fluid variable (paragraphs 12, 38);
obtaining the pressure signal from the pressure sensitive element (64) and measuring the pressure of the process fluid within the process fluid conduit based on the obtained pressure signal (paragraphs 12, 38); and 
producing an output indicative of the pressure of the process fluid within the process fluid conduit (paragraphs 12, 38).

Referring to claim 12, Engelhardt discloses that the thermowell (14) includes an access hole (24) (figure 5).

Referring to claim 15, Engelhardt discloses that the process fluid variable comprises detecting the pressure of the process fluid with a pressure deflecting diaphragm (64) communicatively coupled to a pressure sensor (evaluation unit), the pressure sensor disposed remotely from the thermowell (14) (figure 5; paragraphs 37, 38).

Referring to claim 16, Engelhardt discloses a multivariable thermowell (14) (figures 1, 2, 5) comprising: 
a temperature sensor assembly (28) removably mounted within the thermowell and having at least one temperature sensitive element (32) disposed therein (figures 2, 5; paragraphs 24, 25, 37);
a pressure sensor assembly having at least one pressure sensitive element (64) disposed therein (figure 5; paragraphs 22, 38); and 
an access hole (24) disposed within the thermowell (14), the access hole configured to allow coupling of the pressure sensor assembly therethrough (figure 5; paragraphs 22, 38).

Referring to claim 17, Engelhardt discloses that the access hole (24) is disposed adjacent to the temperature sensor assembly (28) (figure 5).

Referring to claim 18, Engelhardt discloses that the pressure sensor assembly is configured to couple to transmitter circuitry (evaluation unit) through the access hole (24) of the thermowell (14) (figure 5).

Referring to claim 19, Engelhardt discloses that the pressure sensitive element (64) comprises a pressure deflecting diaphragm communicatively coupled to a pressure sensor (evaluation unit, which senses the temperature from 64) disposed remotely from the multivariable thermowell (figure 5).

Referring to claim 20, Engelhardt discloses that the pressure deflecting diaphragm is communicatively coupled to the pressure sensor by a pressure transmitting substance (that applies pressure to the diaphragm) disposed within the access hole (24) (paragraph 38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Engelhardt in view of U.S. Patent Application Publication 2009/0178487 to Girroir et al [hereinafter Girroir].
Referring to claim 7, Engelhardt discloses a system having all of the limitations of claim 7, as stated above with claim 1, except for the pressure sensitive element comprising a capacitive pressure sensor configured to generate the pressure sensor signal in response to the detected pressure within the process fluid conduit.
However, Girroir discloses that multivariable measurement systems comprising a temperature sensor and a pressure sensitive element (paragraph 1) are known, the pressure sensitive element comprising a capacitive pressure sensor configured to generate a pressure sensor signal  in response to a detected pressure within a fluid in order to detect the pressure of a high pressure fluid (paragraph 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Engelhardt by using a pressure sensitive element comprising a capacitive pressure sensor configured to generate the pressure sensor signal in response to the detected pressure within the process fluid conduit, as suggested by Girroir, in order to detect the pressure of a high pressure fluid.

Referring to claim 14, Engelhardt discloses a method having all of the limitations of claim 14, as stated above with claim 11, except for the producing of a pressure signal comprising producing a pressure signal with a capacitive pressure sensor in response to the detected process fluid variable. 
However, Girroir discloses that multivariable measurement systems comprising a temperature sensor and a pressure sensitive element (paragraph 1) are known, the pressure sensitive element comprising a capacitive pressure sensor configured to generate a pressure sensor signal in response to a detected fluid pressure in order to detect the pressure of a high pressure fluid (paragraph 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Engelhardt by making the producing of a pressure signal comprise producing a pressure signal with a capacitive pressure sensor in response to the detected process fluid variable, as suggested by Girroir, in order to detect the pressure of a high pressure fluid.

Claims 10, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Engelhardt.
Referring to claim 10, Engelhardt discloses a system having all of the limitations of claim 10, as stated above with respect to claim 9, except for the pressure transmitting substance being an oil. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Engelhardt by using an oil as the pressure transmitting substance in order to provide a desired pressure sensitivity, and since the particular type of material used for the pressure transmitting substance claimed by Applicant, i.e., oil, is only considered to be the use of a “preferred” or “optimum” pressure transmitting substance out of a plurality of well-known pressure transmitting substances that a person of ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus. See In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

Referring to claim 22, Engelhardt discloses a process fluid multivariable measurement (temperature and pressure) system (figures 1, 2, 5) comprising: 
a thermowell (14) configured to couple to a process fluid conduit and extend through a wall of the process fluid conduit (in order for the sensors of the thermowell to be exposed to the medium/process fluid) (paragraphs 2, 7, 9, 25, 26); 
a temperature sensor assembly (28) removably disposed within the thermowell (14), the temperature sensor assembly having at least one temperature sensitive element (32) disposed therein (figures 2, 5; paragraphs 25, 37); 
a sensor disposed within the thermowell (14), the sensor having at least one sensitive element (64) disposed therein (figure 5; paragraphs 22, 38); and
transmitter circuitry (evaluation unit) communicatively coupled to the temperature sensor assembly (28) and the sensor (paragraphs 12, 38), the transmitter circuitry configured to:
receive a temperature sensor signal from the at least one temperature sensitive element (32) and responsively generate a temperature measurement output based on the temperature sensor signal (paragraphs 12, 38); and
receive a pressure sensor signal from the at least one sensitive element (64) and responsively generate a pressure measurement output based on the pressure sensor signal (paragraphs 12, 38).
Engelhardt does not disclose the sensor being a multivariable sensor having at least one multivariable sensitive element; and the transmitter circuitry also being configured to receive an additional temperature sensor signal from the at least one multivariable |sensitive element and responsively generate an additional temperature measurement output based on the additional temperature sensor signal.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Engelhardt by making the sensor a multivariable sensor by providing the sensor with at least one temperature sensitive element, and the transmitter circuitry also be configured to receive an additional temperature sensor signal from the at least one temperature sensitive element and responsively generate an additional temperature measurement output based on the additional temperature sensor signal in order to determine a temperature gradient, and since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Referring to claim 23, Engelhardt discloses a system having all of the limitations of claim 23, as stated above with respect to claim 22, wherein the additional temperature sensor signal is considered to be configured to provide a backup temperature measurement since it provides a separate temperature measurement from the temperature measurement output from the temperature sensor assembly (28).

Response to Arguments
Applicant's arguments filed 6/24/22 have been fully considered, but they are not persuasive. 
Applicant’s arguments (see pages 7-8 of the response filed 6/24/22) that Engelhardt does not anticipate independent claims 1, 11, and 16 because Engelhardt does not teach or suggest a thermowell are not persuasive. Applicant argues that the sensor element (14) of Engelhardt is not a thermowell because the sensor element (14) of Engelhardt does not support the removal and replacement of a temperature sensor therein. These arguments are not persuasive because the sensor element (14) of Engelhardt is a structure used to protect the temperature sensor (32) therein when the sensor element (14) is removably installed in a process stream. Therefore, the sensor element (14) of Engelhardt is considered to be a ‘thermowell’ because it is a structure having an opening into which a temperature sensor (32) is inserted in order to protect the temperature sensor when the sensor element (14) is inserted into a process stream. Furthermore, Applicant’s arguments that Engelhardt does not teach or suggest the temperature sensor assembly being removable from the thermowell assembly are not persuasive because the Engelhardt discloses (figure 5; paragraphs 24, 25, 28, 37) that the temperature sensor assembly (28) is inserted into a bore (42) of the thermowell (14). Therefore, although there is a heat conducting paste for the temperature sensor assembly (28), the temperature sensor assembly (28) can be removed from the thermowell assembly (14) if desired by a user by pulling out the temperature sensor assembly (28). 
Applicant’s arguments (see page 8 of the response) regarding independent claim 22 are not persuasive for the reasons stated above with respect to independent claims 1, 11, and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)2evaluation unit-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-2evaluation unit-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-2evaluation unit-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
7/6/22